Defendants have appealed from a judgment in plaintiff’s favor in the sum of $5,500, entered in the clerk’s office of *766Cortland county on May 6, 1941, and also from an order denying their motion for a new trial. The action was brought to recover damages for personal injuries sustained by plaintiff as a result of being struck by an automobile owned by the defendants Frederick W. Ames and Robert J. Ames, and driven by the defendant Howard H. Marvin, Jr. On November 8, 1940, plaintiff was attempting to cross South Main street in the city of Cortland, N. Y. This highway runs north and south, and is about thirty-nine feet in width from curb to curb. There are abandoned street ear tracks which run substantially through the center of the highway. On the date in question there was some rain and the surface of the street was slippery. The jury found undisputed evidence that defendants were negligent and plaintiff was free from contributory negligence. The evidence sustains the finding. The defendants also complain that the damages were excessive. When plaintiff was struck by the automobile, he was knocked a distance of about fifty feet. As a result of the accident he received permanent injuries to his right leg; the large thigh muscle on this leg was split open and portions of the muscle and tissue had to be removed. Plaintiff also suffered a concussion of the brain; two scars on his nose and a scar near Ms eye, all of wMeh are permanent. Several of Ms teeth were also loosened as a result of the accident. The jury might also have found that plaintiff suffered from herma as a result of tMs accident. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, , Heffeman, Sehenck and Foster, JJ.